EXHIBIT 10.1

TWELFTH AMENDMENT

TO AMENDED AND RESTATED FINANCING AGREEMENT

TWELFTH AMENDMENT, dated as of November 19, 2010 (the “Twelfth Amendment”), to
the Financing Agreement referred to below, by and among (i) ENHERENT CORP., a
Delaware corporation (“enherent” or the “Parent”), and each Subsidiary of Parent
listed as a borrower on the signature pages thereto (together with the Parent,
each, a “Borrower” and collectively, the “Borrowers”), and (ii) ABLECO FINANCE
LLC, a Delaware limited liability company (“Ableco”) as lender and as agent (in
such capacity, the “Agent”) for itself and each Person that purchases any
portion of Ableco’s rights and obligations under the Financing Agreement
pursuant to Sections 2.07 and 10.07 thereof (collectively with Ableco, the
“Lenders”).

WHEREAS, the Borrowers, the Agent and the Lenders are parties to the Amended and
Restated Financing Agreement dated as of April 1, 2005 (as amended to date, the
“Financing Agreement”), pursuant to which the Lenders have agreed to make
certain term loans and revolving loans to the Borrowers from time to time in an
aggregate principal amount at any time outstanding not to exceed the aggregate
amount set forth in the Financing Agreement; and

WHEREAS, the Borrowers have requested that the Agent and the Lenders amend
certain provisions of the Financing Agreement, and the Agent and Lenders agree
to amend such provisions on the terms and conditions as hereinafter set forth.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:

1. Definitions in Twelfth Amendment. Any capitalized term used herein and not
defined shall have the meaning assigned to it in the Financing Agreement.

2. Amendments.

(a) Section 1.01 of the Financing Agreement is hereby amended by amending and
restating the definition of the term “Borrowing Base” in its entirety to read as
follows:

““Borrowing Base” means, at any time, (a) the sum of (i) 85% of the Net Amount
of Eligible Accounts Receivable at such time, plus (ii) 80% of the Net Amount of
Unbilled Accounts Receivable at such time less, with respect to each Account
Debtor, the aggregate amount of accounts payable by the Borrowers to such
Account Debtor at such date, plus (iii) $395,000, provided that, on the first
Business Day of each month, commencing on December 1, 2010, the amount set forth
in this clause (iii) shall be automatically and immediately reduced by (A) for
the month of December, 2010, $45,000 and (B) thereafter, $50,000, and,
simultaneously with any such reduction, the Borrowers shall make any prepayment
required by Section 2.05(c)(i) (the amounts described this clause (iii) being
the “Additional Availability”), less (b) the FCR Reserve and any reserves
reasonably established by the Agent from time to time.”



--------------------------------------------------------------------------------

(b) The definition of “Final Maturity Date” set forth in Section 1.01 of the
Financing Agreement is hereby amended and restated in its entirety to read as
follows:

“‘Final Maturity Date’ means September 30, 2011, or such earlier date on which
any Loan shall become due and payable, in whole or in part, in accordance with
the terms of this Agreement and the other Loan Documents.”

(c) The definition of “Revolving Loan Maturity Date” set forth in Section 1.01
of the Financing Agreement is hereby amended and restated in its entirety to
read as follows:

““Revolving Loan Maturity Date” means September 30, 2011 or such earlier date on
which the Revolving Loans shall become due and payable, in whole or in part, in
accordance with the terms of this Agreement and the other Loan Documents.”

(d) Section 6.01 of the Financing Agreement is hereby amended by inserting at
the end thereof the following new clause (q) to read as follows:

“(q) Reduction of Expenses. Furnish to the Agent on or before December 31, 2010
evidence satisfactory to the Agent that the Borrower and its Subsidiaries shall
have reduced their annual expenses by an aggregate amount of not less than
$300,000.”

(e) Section 6.03(b) of the Financing Agreement is hereby amended and restated in
its entirety to read as follows:

“(b) Consolidated EBITDA. Permit Consolidated EBITDA of the Parent and its
Subsidiaries, at the end of any fiscal quarter of the Parent and its
Subsidiaries, to be less than (i) with respect to the last fiscal quarter of
2010, $135,000 and (ii) for any fiscal quarter thereafter, $150,000.”

3. Conditions to Effectiveness. This Twelfth Amendment shall become effective
only upon satisfaction in full, in a manner satisfactory to the Agent, of the
following conditions precedent (the first date upon which all such conditions
shall have been satisfied being herein called the “Twelfth Amendment Effective
Date”):

(a) The representations and warranties contained herein, in Section 5.01 of the
Financing Agreement and in each other Loan Document and certificate or other
writing delivered to the Agent pursuant hereto on or prior to the Twelfth
Amendment Effective Date shall be correct on and as of the Twelfth Amendment
Effective Date as though made on and as of such date, except to the extent that
such representations and warranties (or any schedules related thereto) expressly
relate solely to an earlier date (in which case such representations and
warranties shall be true and correct on and as of such date); and, no Default or
Event of Default shall have occurred and be continuing on the Twelfth Amendment
Effective Date.

 

2



--------------------------------------------------------------------------------

(b) The Agent shall have received counterparts of this Twelfth Amendment which
bear the signatures of each Borrower.

(c) The Agent shall have received a non-refundable amendment fee equal to
$10,000.00, which fee shall be deemed fully earned when paid.

(d) All legal matters incident to this Twelfth Amendment shall be satisfactory
to the Agent and its counsel.

4. Representations and Warranties. Each Borrower hereby represents and warrants
to the Agent and the Lenders as follows:

(a) Representations and Warranties; No Event of Default. The representations and
warranties herein, in Section 5.01 of the Financing Agreement and in each other
Loan Document and certificate or other writing delivered to the Agent or the
Lenders pursuant hereto on or prior to the Twelfth Amendment Effective Date
shall be correct on and as of the Twelfth Amendment Effective Date as though
made on and as of such date, except to the extent that such representations and
warranties (or any schedules related thereto) expressly relate solely to an
earlier date (in which case such representations and warranties shall be true
and correct on and as of such date); and no Default or Event of Default shall
have occurred and be continuing on the Twelfth Amendment Effective Date.

(b) Organization, Good Standing, Etc. Such Borrower (i) is a corporation duly
organized, validly existing and in good standing under the laws of the state of
its organization, (ii) has all requisite power and authority to execute, deliver
and perform this Twelfth Amendment and to perform the Financing Agreement, as
amended hereby, and (iii) is duly qualified to do business and is in good
standing in each jurisdiction in which the character of the properties owned or
leased by it or in which the transaction of its business makes such
qualification necessary.

(c) Authorization, Etc. The execution, delivery and performance by such Borrower
of this Twelfth Amendment, and the performance by such Borrower of the Financing
Agreement, as amended hereby, (i) have been duly authorized by all necessary
action, (ii) do not and will not contravene such Borrower’s charter or by-laws,
any applicable law or any contractual restriction binding on or otherwise
affecting it or any of its properties, (iii) do not and will not result in or
require the creation of any Lien (other than pursuant to any Loan Document) upon
or with respect to any of its properties, and (iv) do not and will not result in
any suspension, revocation, impairment, forfeiture or nonrenewal of any permit,
license, authorization or approval applicable to its operations or any of its
properties.

(d) Governmental Approvals. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority or other regulatory body
is required in connection with the due execution, delivery and performance by
such Borrower of this Twelfth Amendment, or for the performance of the Financing
Agreement, as amended hereby.

 

3



--------------------------------------------------------------------------------

(e) Enforceability of Loan Documents. Each of this Twelfth Amendment, the
Financing Agreement, as amended hereby, and each other Loan Document to which
such Borrower is a party is a legal, valid and binding obligation of such
Borrower, enforceable against such Borrower in accordance with its terms, except
as such enforceability may be limited by or subject to any bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally.

5. Continued Effectiveness of Financing Agreement. Each Borrower hereby
(i) confirms and agrees that each Loan Document to which it is a party is, and
shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects except that on and after the Twelfth Amendment
Effective Date all references in any such Loan Document to “the Financing
Agreement”, “thereto”, “thereof”, “thereunder” or words of like import referring
to the Financing Agreement shall mean the Financing Agreement as amended by this
Twelfth Amendment, and (ii) confirms and agrees that to the extent that any such
Loan Document purports to assign or pledge to the Agent or any Lender, or to
grant to the Agent or any Lender a Lien on any collateral as security for the
Obligations of such Borrower from time to time existing in respect of the
Financing Agreement and the other Loan Documents, such pledge, assignment and/or
grant of a Lien is hereby ratified and confirmed in all respects.

6. Release by the Borrowers.

Effective on the Twelfth Amendment Effective Date, each Borrower, for itself and
on behalf of its successors, assigns, and officers, directors, employees, agents
and attorneys, and any Person acting for or on behalf of, or claiming through
it, hereby waives, releases, remises and forever discharges each Agent and each
Lender, each of their respective Affiliates, and each of their respective
successors in title, past, present and future officers, directors, employees,
limited partners, general partners, investors, attorneys, assigns, subsidiaries,
shareholders, trustees, agents and other professionals and all other persons and
entities to whom any member of the Lenders would be liable if such persons or
entities were found to be liable to the Borrowers (each a “Releasee” and
collectively, the “Releasees”), from any and all past and present claims, suits,
liens, lawsuits, adverse consequences, amounts paid in settlement, debts,
deficiencies, diminution in value, disbursements, demands, obligations,
liabilities, causes of action, damages, losses, costs and expenses of any kind
or character, whether based in equity, law, contract, tort, implied or express
warranty, strict liability, criminal or civil statute or common law (each a
“Claim” and collectively, the “Claims”), whether known or unknown, fixed or
contingent, direct, indirect, or derivative, asserted or unasserted, matured or
unmatured, foreseen or unforeseen, past or present, liquidated or unliquidated,
suspected or unsuspected, which any Borrower ever had from the beginning of the
world, now has, or might hereafter have against any such Releasee through the
Twelfth Amendment Effective Date, which Claims relate, directly or indirectly,
to any act or omission by any Releasee that occurred on or prior to the date of
this Twelfth Amendment and relate, directly or indirectly, to the Financing
Agreement, any other Loan Document, or any acts or omissions of any such
Releasee with respect to the Financing Agreement or any other Loan Document, or
the lender-borrower relationship evidenced by the Loan Documents, except for the
duties and obligations set forth in the Financing Agreement and this Twelfth
Amendment. As to each and every claim released hereunder, each Borrower hereby
represents that it has received the advice of legal counsel with regard to the
releases contained herein, and having been so advised, specifically waives the
benefit of the provisions of Section 1542 of the Civil Code of California which
provides as follows:

 

4



--------------------------------------------------------------------------------

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

As to each and every claim released hereunder, each Borrower also waives the
benefit of each other similar provision of applicable federal or state law
(including without limitation the laws of the state of New York), if any,
pertaining to general releases after having been advised by its legal counsel
with respect thereto.

Each Borrower acknowledges that it may hereafter discover facts different from
or in addition to those now known or believed to be true with respect to such
claims, demands, or causes of action and agrees that this instrument shall be
and remain effective in all respects notwithstanding any such differences or
additional facts. Each Borrower understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.

Each Borrower, for itself and on behalf of its successors, assigns, and
officers, directors, employees, agents and attorneys, and any Person acting for
or on behalf of, or claiming through it, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of each Releasee above that
it will not sue (at law, in equity, in any regulatory proceeding or otherwise)
any Releasee on the basis of any claim released, remised and discharged by such
Person pursuant to the above release. Each Borrower further agrees that it shall
not dispute the validity or enforceability of the Financing Agreement or any of
the other Loan Documents or any of its obligations thereunder, or the validity,
priority, enforceability or the extent of the Agent’s Lien on any item of
Collateral under the Financing Agreement or the other Loan Documents. If any
Borrower or any of its respective successors, assigns, or officers, directors,
employees, agents or attorneys, or any Person acting for or on behalf of, or
claiming through it violate the foregoing covenant, such Person, for itself and
its successors, assigns and legal representatives, agrees to pay, in addition to
such other damages as any Releasee may sustain as a result of such violation,
all attorneys’ fees and costs incurred by such Releasee as a result of such
violation.

7. Miscellaneous.

(a) This Twelfth Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original, but all of which taken together shall constitute one and the
same agreement.

(b) Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Twelfth Amendment for any
other purpose.

(c) This Twelfth Amendment shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

5



--------------------------------------------------------------------------------

(d) Each Borrower hereby acknowledges and agrees that this Twelfth Amendment
constitutes a “Loan Document” under the Financing Agreement. Accordingly, it
shall be an Event of Default under the Financing Agreement if (i) any
representation or warranty made by a Borrower under or in connection with this
Twelfth Amendment shall have been untrue, false or misleading in any material
respect when made, or (ii) a Borrower shall fail to perform or observe any term,
covenant or agreement contained in this Twelfth Amendment.

(e) The Borrowers will pay on demand all reasonable out-of-pocket costs and
expenses of the Agent and the Lenders in connection with the preparation,
execution and delivery of this Twelfth Amendment, including, without limitation,
the reasonable fees, disbursements and other charges of Schulte Roth & Zabel
LLP, counsel to the Agent and the Lenders.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Twelfth Amendment to be
executed and delivered as of the date first above written.

 

BORROWERS:

 

ENHERENT CORP.

By:   /s/ Pamela Fredette   Name: Pamela Fredette   Title: CEO & President

 

 

AGENT and LENDER:

 

ABLECO FINANCE LLC, as lender and agent,

on behalf of itself and its affiliate assigns

By:   /s/ Daniel E. Wolf   Name: Daniel Wolf   Title: President